Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on June 01, 2022 is acknowledged.
                                              Status of the Application
2.  Claims 41, 45-49, 99-100 and 102 along with elected species Shigella and C. jejuni and the SEQ ID NO:s 45-46 and 66-67 are pending under examination. Clams 1-40, 43-44, 50-90 and 95-98 were canceled. Claims 42, 91-98 and 101 were previously withdrawn from consideration as being drawn to nonelected group. The amended claim 91 is considered for examination. New claims 103-106 were added and withdrawn from further consideration as being drawn to nonelected group. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3. The objection to the informalities has been withdrawn in view of the amendment.
4. With reference to the rejection of claims 41, 45-49, 99-100 and 102 under 35 USC 103(a) as being unpatentable over Cunningham et al. in view of Roy et al., Wang et al. and Lowe et al., the Applicant’s arguments and the amendment have been fully considered found unpersuasive. With reference to arguments drawn to no teaching or suggestion of C. jejuni specific amplification oligomers by Wang et al, the arguments were found unpersuasive. As discussed in the rejection, Cunningham et al. teach a multiplex amplification using C. jejuni-specific amplification primers, however, the primers taught by Cunningham et al. do not teach the sequences of SEQ ID NO: 66-67. Wang et al. teach a nucleic acid sequence specific for C. jejuni  that comprises the primer sequences of the SEQ ID NO: 66-67 and as discussed, it would be obvious to generate amplification primer oligomers from a known sequence using primer program taught by Lowe et al. and the primers generated from a known sequence as taught by Wang et al. would hybridize to the specific target of C. jejuni, because  the known sequence of C. jejuni comprises 100% homology to the claimed sequence of SEQ ID NO: 66-67. Similarly, Roy et al. teach a nucleic acid sequence specific for Shigella comprising the primer sequences of SEQ ID NO: 45-46. Thus, the nucleic acid sequences specific for C. jejuni and shigella are known in the art as evidenced by Wang et al. and Roy et al. references. To an ordinary person skilled in the art it is also known to generate specific primers from known sequence for amplifying a target nucleic acid. As discussed it would be obvious to generate primers specific for the target nucleic acids as discussed in the rejection. With reference to the Applicant’s arguments drawn to the irrelevancy of Roy et al. disclosure, the arguments were found unpersuasive because Roy et al. teach Shigella effector nucleic acid sequence, the IpaH9.8 gene comprising primer sequences of SEQ ID NO: 45 and 46. Further, Roy et al. teach that the IpaH9.8 comprises recognition domain that recognizes target for Shigella (col. 2, line 42-53) and said gene sequence is relevant in the instant context. The rejection is based on combination of references to show that it would be obvious to generate primers from a known sequences specific for C. jejuni and Shigella and said method of detecting said bacteria is considered obvious over the prior art. The rejection has been withdrawn and reapplied to address the amendment.

                         New Rejections necessitated by the amendment
                                         Claim Rejections - 35 USC § 103
5.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41, 45-49, 91, 99-100 and 102 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cunningham et al. (J. Clin. Microbiol., Vol. 48(8), p. 2929-2933, 2010) in view of Wang et al. (US 2004/0029129), Roy et al. (US 7,892,772), and Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, page 1757-1761, 1990).
Cunningham et al. teach a multiplex method of claim 41, 45-49, 91, 99-100, 102, for detecting the presence or absence of Campylobacter jejuni and at least one of Salmonella, Shigella, and Campylobacter coli in a sample comprising:(a) contacting the sample suspected of containing at least one of Salmonella, Shigella, Campylobacter jejuni and Campylobacter coli with a set of amplification oligomers for a fist target nucleic acid region and a second set of amplification oligomers for a second target nucleic acid region, wherein the first set of amplification oligomers has specificity for C. jejuni and the second set has specificity for one of Salmonella, Shigella, and Campylobacter coli (see entire document, at least page 2929-2930, paragraphs under ‘materials and methods’ section and table 1); performing an in vitro nucleic acid amplification wherein any target nucleic acid if present in the sample is used as a target for generating one or more amplification products corresponding to the first and or
second target regions (see entire document, at least page 2929-2930, paragraphs under ‘materials and methods’ section and table 1);
detecting the presence or absence of one or more amplification products using first and second detection probes specific for first and second target regions, wherein first and second detection probes comprise a detectable label, thereby determining the presence or absence of Campylobacter jejuni Salmonella, Shigella, and Campylobacter coli (see entire document, at least page 2929-2930, paragraphs under ‘materials and methods’ section and table 1).
With reference to claims 45-49, 91, Cunningham et al. teach that the detection probes comprise a fluorescent label (see entire document, at least page 2929-2930, paragraphs under ‘materials and methods’ section and table 1).
  However, Cunningham et al. did not specifically teach use of a first set of amplification oligomers comprising the sequence of SEQ ID NO 66 and 67 for the first target nucleic acid region of Campylobacter Jejuni and the second set of amplification oligomers comprising the sequence of SEQ ID NO: 45 and 46 for the second target nucleic acid region of Shigella 
    Wang et al, teach a method for detecting essential gene of microorganism and identifying bacterial strains using PCR amplification wherein Wang et al teach a nucleic acid sequence specific for Campylobacter jejuni sequence (SEQ ID NO: 18126) which comprises the primer  sequences of SEQ ID NO. 66-67 as claimed (see entire document, at least para 0149, 0365, 1785- 1788, see the following sequence alignment).
For SEQ ID NO: 66
     US-10-282-122A-18126
              ; Sequence 18126, Application US/10282122A
              ; Publication No. US20040029129A1
              ; GENERAL INFORMATION:
              ; APPLICANT: Wang,Liangsu; Zamudio,Carlos; Malone,Cheryl; Haselbeck,Robert; Ohlsen,Kari;  
                Zyskind,Judith; Wall,Daniel;  Trawick,John; Carr,Grant; Yamamoto,Robert; Forsyth,R.; 
                Xu, H.
              TITLE OF INVENTION: Identification of Essential Genes in 
              Microorganisms; SEQ ID NO 18126 ;   LENGTH: 1245;  
             TYPE: DNA;   ORGANISM: Campylobacter jejuni
             US-10-282-122A-18126
   Query Match 100.0%;Score 22;DB 8; Length 1245;Best Local  Similarity 100.0%;  Matches 22;     
      Conservative 0; Mismatches 0; Indels 0; Gaps  0;

    Qy   1    TATGGTGGTTGTGAATTTGTTG 22
              ||||||||||||||||||||||
    Db  178   TATGGTGGTTGTGAATTTGTTG 199
  For SEQ ID NO: 67
 SEQ ID NO 18126
 LENGTH: 1245
 TYPE: DNA
 ORGANISM: Campylobacter jejuni
 US-10-282-122A-18126
 Query Match 100.0%;Score 22;DB 8;Length 1245;Best Local  Similarity 100.0%; Matches 22; Conservative 0;Mismatches 0;  Indels 0; Gaps  0;

   Qy  1      CCATGACTTAAATCCATTCCTA 22
              ||||||||||||||||||||||
   Db  356    CCATGACTTAAATCCATTCCTA 335

Roy et al. teach a method for detecting target genes pathogens Roy et al. teach a shigella target nucleic acid specific sequence which comprises the primer sequences of SEQ ID NO: 45-46 (SEQ ID NO: 5 comprises the sequences of SEQ ID NO: 45 and 46, see the following sequence alignment). 
For SEQ ID NO: 45
S-11-685-122B-5/c
; Sequence 5, Application US/11685122B
; Patent No. 7892772
; GENERAL INFORMATION
; APPLICANT: INSTITUT PASTEUR
APPLICANT:Roy, Rohde John
APPLICANT:Joseph, Sansonetti Philippe
APPLICANT:Raoul, Parsot Claude Rene
; TITLE OF INVENTION: USE OF THE CATALYTIC DOMAIN OF A FAMILY OF BACTERIAL E3  
UBIQUITIN 
TITLE OF INVENTION:LIGASE TO TARGET EUKARYOTIC PROTEINS FOR DEGRADATION BY THE ; 
; TITLE OF INVENTION:PROTEASOME   
SEQ ID NO 5;
LENGTH: 1017 TYPE: DNA
ORGANISM: Shigella flexneri
US-11-685-122B-5
    SQ   Sequence 1017 BP; 253 A; 272 C; 267 G; 225 T; 0 U; 0    Other; Query Match 100.0%;  Score 18;     
    DB 34; Length 1017;     Best Local Similarity 100.0%; Matches 18; Conservative  0;      
    Mismatches    0;  Indels    0;  Gaps    0;

     Qy      1 GCTTCCGTACGCTTCAGT 18
            ||||||||||||||||||
  Db    785 GCTTCCGTACGCTTCAGT 768

For SEQ ID NO: 46
; SEQ ID NO 5 LENGTH: 1017 TYPE: DNA    
Query Match 100.0%;  Score 20;  DB 20;  Length 1017;  Best Local Similarity  100.0%; 
Matches 20; Conservative  0;   Mismatches  0;  Indels  0;  Gaps  0;

               Qy  1    AATGCGTTTCTATGGCGTGT 20
                ||||||||||||||||||||
       Db 642   AATGCGTTTCTATGGCGTGT 661

    Lowe et al. teach a method for designing primers and evaluating their performance wherein Lowe et al. disclose a computer program for rapid selection of oligonucleotide primers from a known sequence for polymerase chain reaction (see page 1757, col. 1,
abstract). Lowe et al. teach that all primers designed for over 10 gene products were
experimentally tested and the results showed that all the amplification products
specified by the primers are of the predicted size and also hybridize with the appropriate
cDNA or internal oligonucleotide probe (see page 1760, col. 2, paragraph 1).
       It would have been prima facie obvious to a person of ordinary skill in the art at
the time the invention was made, to modify the method of detecting Campylobacter jejuni and Shigella bacteria as taught by Cunningham et al. with the known nucleic acid sequences of Campylobacter jejuni and Shigella as taught by Wang et al. and Roy et al. and with a step of selecting and obtaining primers from the known sequences as taught by Lowe et al. to detect said bacterial species. To an ordinary person skilled in the art, at the time the invention was made, the sequences of bacterial gene nucleic acid sequence is known as exemplified by Wang et al. and Roy et al. It would be obvious to the ordinary person skilled in the art, to generate primers from the known sequences as taught by Lowe et al. The ordinary person skilled in the art would have been motivated to generate a number of such primers and primer pairs from the known sequences for detection of bacterial species. The ordinary person would have a reasonable expectation of success that the combination of references would result in  an improved method for detecting said bacteria because the known sequences as taught by Wang et al. and Roy et al are specific for said bacteria and Lowe et al. explicitly taught that all primers designed for over 10 known gene products were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size (see page 1760, col. 2, paragraph 1). Further, selection of specific oligonucleotides for specific Tm represents routine optimization with regard to sequence, length and composition of the oligonucleotide, which routine optimization parameters are explicitly recognized in Wang et al. Roy et al. and Lowe et al. This clearly shows that every primer would have a reasonable expectation of success. As noted in In re Aller, 105 USPQ 233 at 235, more particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the primer selection performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
                                                       Conclusion
               No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637